MEMORANDUM
LUHRING, J.
The defendant is in the employ of the Government and his salary is subject to the 15 per cent reduction provided for in the Economy Act. The alimony allowance will be reduced 15 per cent and when this reduction in defendant’s pay is restored in whole or in part, the allowance is to be increased accordingly without further order of court.
This is the second application for the reduction of alimony. The first was filed August 18, 1933, and denied September 14, 1933. The second, and the one now before the *81court, was filed September 21, 1933, within a week after the denial of the first.
The plaintiff is not to be compelled to exhaust the allowance made for her and the support of the minor child in resisting these applications. She is entitled to an allowance of attorney’s fees.
Plaintiff is allowed the sum of $25.00 for attorney’s fee. See Title 14, Secs. 71 and 73, Code of the District of Columbia; Stillman v. Stillman, 99 Ill. 196; Thurston v. Thurston, 38 Ill. App. 464; Helden v. Helden, 11 Wis. 558; O’Brien v. O’Brien, 19 Neb. 584.
Reduction in alimony is not to become effective until attorney’s fee is paid.
Counsel will prepare order.